DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


the claim limitation uses the term “means” or “step” or a term used
as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not\
modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:   
Supply-Side Backflow Prevention Mechanism in claims 1, 2, and 3. The instant specification defines the Supply-Side Backflow Prevention Mechanism as check valves [0058].
Flow Switching Mechanism in claims 3, 5, and 6. The instant specification defines the Flow Switching Mechanism as valves [0021] and [0060].
Discharge Side Backflow Prevention Mechanism in claim 4. The instant specification defines the Discharge Side Backflow Prevention Mechanism as valves [0052].
Solubilizer Supply Part in claims 14, 15, and 17. The instant specification defines Solubilizer Supply Part as a tank filled with solubilizer gas [0044].
Gas Switching Mechanism in claim 15. The instant specification defines Gas Switching Mechanism as valves [0045].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 1:
Claim 1 is indefinite in that the bubble generating part) is not structurally defined in the claim or in the specification. As such, the scope of the claim cannot be determined.
The claim limitation “bubble generating part” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims and instant specification do not structurally define the “bubble generating part.” The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For claim 1, the term “fine” is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-17 are rejected as depending on a rejected claim 1.
Regarding claim 2: 
1)	At line 5, “the flow direction” lacks antecedent basis.
Regarding claim 3: 
1)	At line 5, “a flow direction of the hard water“ is indefinite as to whether it is the same or different from the “the flow direction of the hard water” previously recited.
2)	At line 8, “the flow direction of the hard water“ is indefinite as to whether it is the same or different from “the flow direction of the hard water” or “a flow direction of the hard water” previously recited.


Regarding claim 4: 
1)	At line 3, “discharging crystals” is indefinite as to whether these are the same or different from the previously recited “crystals” of claim 1.
Regarding claim 5: 
1)	At lines 2 and 5-6, “the bypass flow path” lacks antecedent basis.
2)	At line 4, “the flow switching mechanism” lacks antecedent basis.
Claims 6 and 7 are rejected as depending on a rejected claim 5.
Regarding claim 6: 
1)	At line 2, “the flow switching mechanism” lacks antecedent basis.
2)	At lines 4-5, “the bypass flow path” lacks antecedent basis.
Claim 7 is rejected as depending on a rejected claim 7.
Regarding claim 7: 
At line 2, “the opening/closing” lacks antecedent basis. Claim 6, from which claim 7 depends, recites “opening and closing.” It is unclear if “opening/closing” is intended to mean both “opening and closing.” 
Regarding claim 10: 
1)	At lines 3-4, “the return flow path” lacks antecedent basis.
Regarding claim 11: 
1)	At line 2, “a cyclone-type” is indefinite. Use of the word “type” when describing the “cyclone” is indefinite in that the language does not clearly set forth what structural features are encompassed. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parteCopenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05(b)(III)(E).
2)	At  line 5, the limitation “the crystals of the metal component” is unclear. Claim 1 includes a limitation of “separating crystals” – it is unclear if this limitation is the same or different from that previously recited.
3)	At line 5, it is unclear if “the metal component” is the same as or different from “the metal ions” recited in claim 1.
Claims 12 and 13 are rejected as being dependent on a rejected claim 11.
Regarding claim 14: 
1)	At line 2, “the upstream side” lacks antecedent basis.
2)	At line 3, “the flow direction” lacks antecedent basis.
3)	At line 2, “a solubilizer dissolving crystals” is indefinite. The limitation is unclear as to whether the crystal is dissolving or the solubilizer dissolves a crystal. The meaning of the limitation is unclear.
Regarding claim 15: 
1)	At lines 2-3, “dissolving crystals as a solubilizer” is indefinite. The meaning of the limitation is unclear. Additionally, “a solubilizer dissolving crystals” was provided in claim 14, from which claim 15 depends. 
2)	At line 5, “metal ions” is indefinite as to whether this limitation is the same or different from “metal ions” previously recited in claim 1.
3)	At line 5, “hard water” is indefinite as to whether this limitation is the same or different from “hard water” previously recited in claim 1.
4) 	Claim 15 is indefinite in that the “bubble generating part” is not structurally defined in the claim or in the specification. As such, the scope of the claim cannot be determined.
The claim limitation of the “bubble generating part” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims and instant specification do not structurally define “the bubble generating part.” The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
5) 	For claim 15, the term “fine” (both occurrences) at line 3 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 15 and 16 are rejected as depending on a rejected claim 14.
Regarding claim 16: 
At lines 4-5, “the flow direction” lacks antecedent basis.
Claim 16 is indefinite in that the bubble generating part is not structurally defined in the claim or in the specification. As such, the scope of the claim cannot be determined.
The claim limitation “the bubble generating part” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims and instant specification do not structurally define the bubble generating part. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For claim 16, the term “fine” at line 4 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 17: 
At line 6, “the solubilizer” is indefinite as to whether the limitation is the same or different from the “solubilizer supply part”.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Junichiro et al. (JP-2014076421 A).
Claim 1: Regarding the limitation: An ion removing system: Junichiro discloses a mineral component removal device (100) capable of removing a mineral component causing deposit adhesion to a piping inner surface (see Figure 1; paragraphs [0009] and [0010]). 
Regarding the limitation: an ion removing apparatus comprising a hard water storage part storing hard water, Junichiro discloses an ion removing apparatus (water storage part (103), bubble generating device (107)) (see Figure 1; paragraph [0014]). The mineral component removal device includes a water storage part (103) for storing water (105) (hard water storage part storing hard water) (see Figure 1, paragraphs [0010], [0012], and [0014]). The water storage (103) is connected to the hot water storage tank (401) through a feed pipe (102) (see Figure 1; paragraph [0014]). 
Regarding the limitation: a fine bubble generating part generating and supplying fine bubbles to the hard water storage part and that causes the fine bubbles to adsorb metal ions in the hard water in the hard water storage part to remove the metal ions from the hard water, Junichiro discloses a fine bubble generation device (107/306) (fine bubble generating part) capable of introducing air bubbles (110) into the water storage part (103) (supplying “fine” bubbles to the hard water storage part) (see paragraphs [0010] and [0023]). Junichiro discloses producing bubbles of 0.1 µm to 50 µm in diameter (see paragraph [0019]). Pipe (106) supplies water from water storage (105) to the bubble generation device (107/306). A circulation pump (119) is provided in pipe (106) and an air introduction pipe (109) draws air into the bubble generation device (107) and a heater heats the air (see Figure 3; paragraph [0014]). Mineral component (metal ion) removal is performed by operating the bubble generation device (107). The solubility of the mineral component is lowered on the surface of the bubble and a solid precipitate (111) is formed by precipitating the metal component (fine bubbles adsorb metal ions in the hard water in the hard water storage part to remove the metal ions from water) – which is settled in the bottom part of the water storage part (103) (see paragraphs [0014]-[0015], and [0019]).  
The claimed bubble generating part is rejected under 112, second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the bubble generating part (also, see above rejection under §112(b)). The Junichiro bubble generation device (107) includes, among its structural features, gas heater (108), air introduction pipe (109), pipe (106), pump (119), water flow turning part (305); and, the bubble generation device of Junichiro functions as in the instant claim. Thus, the structure, as described in Junichiro, is considered to meet the claim limitation.
Regarding the limitation: a primary-side flow path connected to the ion removing apparatus to supply the hard water to the ion removing apparatus, Junichiro discloses a feed pipe (102) (primary side flow path). Water stored in the hot water storage tank (401) can be sent into the water storage part (103) (primary-side flow path connected to the ion removing apparatus) through the feed pipe (102) by operating pump (115) (supply hard water to the ion removing apparatus) (see paragraph [0014]).
Regarding the limitation: a separating apparatus connected to the ion removing apparatus and separating crystals of a metal component deposited by crystallizing the metal ions removed from the hard water by the ion removing apparatus, Junichiro discloses scale discharge pipe (113) (separating apparatus) connected at water storage part (103) (ion removing apparatus) for removing deposit (111) (crystals of a metal component deposited from hard water) in the bottom of the storage part (103). By opening on-off valve (118), deposit (111) can be discharged to the outside (see paragraph 0016]).
Regarding the limitation: a secondary-side flow path connected to the separating apparatus to take out, from the separating apparatus, treated water obtained by separating the crystals, Junichiro discloses a return pipe (104) (secondary-side flow path) connected to the discharge pipe (113) (separating apparatus) by way of water storage part (103). Following mineral component removal in water storage part (103), water is sent to storage tank (401) through return pipe (104) (secondary-side flow takes out treated water to storage tank) (see paragraphs [0014] and [0028]-[0029]).
Regarding the limitation: the primary-side flow path is provided with a supply-side backflow prevention mechanism, Junichiro discloses that feed pipe (102) (primary-side flow path) is provided with on/off valve (115) (supply-side backflow prevention mechanism) (see Figure 1; paragraph [0014]).
The claimed supply-side backflow prevention mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the supply-side backflow prevention mechanism includes the structure of one or more check valves (as described in paragraph [0058]) and equivalents thereof. The Junichiro supply-side backflow prevention mechanism provides an on/off valve in supply-side pipe (102) and functions as claimed by applicant. Thus, the valve in Junichiro is considered to meet the claim limitation.
Claim 4: Junichiro discloses the ion removing system as set forth above. Regarding the limitation: the separating apparatus comprises a discharge flow path for discharging crystals, and the discharge flow path may be provided with a discharge-side backflow prevention mechanism, Junichiro discloses discharge pipe (113) (separating apparatus). Junichiro discloses a discharge flow path for discharging crystals (113). The discharge pipe (113) (discharge flow path) is provided with an on/off valve (118) (discharge-side backflow prevention mechanism) for discharge of precipitate (111) (discharge of crystals).
The claimed discharge-side backflow prevention mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the discharge-side backflow prevention mechanism includes the structure of one or more check valves (paragraph [0052]) and equivalents thereof. The Junichiro discharge-side backflow prevention mechanism provides an on/off valve (118) and functions as claimed by applicant. Thus, the valve in Junichiro is considered to meet the claim limitation.

9.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Teiji et al. (JP2016117051 A).
Claim 1: Regarding the limitation: An ion removing system: Teiji discloses a scale/metal ion removal device (ion removing system) (see Figure 1; paragraphs [0002], [0005], and [0020]). 
Regarding the limitation: an ion removing apparatus comprising a hard water storage part storing hard water, Teiji discloses a descaling apparatus (10) storing hard water (hard water storage part storing hard water) (ion removing apparatus storing hard water). A liquid is supplied to a cylindrical housing having a liquid layer part in which liquid is stored (hard water storage) (see paragraph [0012]).
Regarding the limitation: a fine bubble generating part generating and supplying fine bubbles to the hard water storage part and that causes the fine bubbles to adsorb metal ions in the hard water in the hard water storage part to remove the metal ions from the hard water, Teiji discloses a bubble generator 20 (bubble generating part) configured so as to be capable of injecting bubbles into the water to be treated (generating and supplying bubbles to the hard water in the hard water storage part) (see paragraphs [0065]-[0067]). The bubbles are considered “fine” bubbles. The bubbles generate a field (an interface at which the carbon dioxide gas is easily degassed) in which a gas-liquid interface (bubbles adsorb metal ions) is formed in the water to be treated (in the hard water in the hard water storage part) and a scale crystal nucleus is easily formed. The scale/metal ions are removed through drain member (15) from the casing 11 (metal ions removed from hard water) (see paragraphs [0025]-[0026]).
Regarding the limitation: a primary-side flow path connected to the ion removing apparatus to supply the hard water to the ion removing apparatus, Teiji discloses a liquid inlet (12) (primary-side flow path) for supplying water to be treated containing fine scale particles into the casing 11 from the liquid inlet (12) (connected to the ion removing apparatus to supply hard water to the descaling apparatus (10) (ion removing apparatus)) (see paragraph [0034]).
Regarding the limitation: a separating apparatus connected to the ion removing apparatus and separating crystals of a metal component deposited by crystallizing the metal ions removed from the hard water by the ion removing apparatus, Teiji discloses separator apparatus (23, 24). A gas layer portion (23) is a space provided at an upper portion (11a) of the housing (11), and is filled with air (separation apparatus connected to the ion removing apparatus) (see paragraph [0034]). The liquid layer portion (24) is a space provided at a lower portion (11b) of the housing (11), and is filled with water to be treated. In this way, the gas layer portion (23) and  the liquid layer portion (24) are provided inside the housing (11) to supply the water to be treated containing fine scale particles from the liquid inlet (12) to the gas layer portion (23) of the casing (11), to generate a swirling flow in the water to be treated in the casing (11), and to separate the liquid from the fine scale particles having a small difference in specific gravity from the water to be treated (separating by crystallizing the metal ions removed from the hard water). As a result, fine scale particles contained in the water to be treated that flowed into the housing (11) were pushed out to the inner wall surface of the housing (11) by the centrifugal force generated by the swirling flow, and naturally settled on the bottom portion of the housing (11) (see paragraph [0036]).
Regarding the limitation: a secondary-side flow path connected to the separating apparatus to take out, from the separating apparatus, treated water obtained by separating the crystals, Teiji discloses that the water to be treated that does not contain fine scale particles among the water to be treated that has flowed into the interior of the housing (11) is supplied to the hot water storage tank (1) through the inside of the liquid outlet (13) (secondary-side flow path) (see paragraph [0041]).
Regarding the limitation: the primary-side flow path is provided with a supply-side backflow prevention mechanism, Teiji discloses that water to be treated (primary-side flow path) supplied by the pump (9) and valve (26) (supply-side backflow prevention mechanism) flows through the water channel (8). The direction of flow of water in the water channel (8) is indicated by an arrow (see Figure 1; paragraph [0018]). The water channel (8), a hot water storage tank (1), a pump (9), a water refrigerant heat exchanger (5), and a scale removing device (10) are provided in this order (see paragraph [0018]). 
The claimed supply-side backflow prevention mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the supply-side backflow prevention mechanism includes the structure of a valve (paragraph [0058]) and equivalents thereof. The Teiji supply-side backflow prevention mechanism provides an on/off valve (26) in supply-side pipe (8) and functions as claimed by applicant. Thus, the valve in Teiji is considered to meet the claim limitation.
Claim 4: Teiji discloses the ion removing system as set forth above. Regarding the limitation: the separating apparatus comprises a discharge flow path for discharging crystals, and the discharge flow path may be provided with a discharge-side backflow prevention mechanism, Teiji discloses drain member (15) which discharges the scale removed from the water to be treated (discharge flow path for discharging crystals) from inside the casing (11) (separating apparatus) and is provided below the bottom of the casing (11). Teiji discloses a ball valve (17) (discharge-side backflow prevention mechanism) for adjusting the amount of liquid flowing from the bottom of the housing (11) to the drain member (15). The ball valve (17) is configured to be switchable between an open state and a closed state (see paragraph [0025]; Figure 3).
The claimed discharge-side backflow prevention mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the discharge-side backflow prevention mechanism includes the structure of one or more check valves (paragraph [0052]) and equivalents thereof. The Teiji discharge-side backflow prevention mechanism provides an on/off valve (17) and functions as claimed by applicant. Thus, the valve in Teiji is considered to meet the claim limitation.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 2, 3, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Junichiro et al. (JP2014076421 A), as applied to claims 1 and 4 above, and further in view of Takaaki (JP2001113285 A). 
Claim 2: Junichiro teaches the ion removing system as set forth above in claim 1. Regarding the limitation: a return flow path connected to the separating apparatus and the primary-side flow path to return a portion of the treated water to the primary-side flow path, Junichiro does not disclose a return flow path connected to the separating apparatus and the primary-side flow path to return a portion of the treated water to the primary side flow path.
However, Takaaki teaches a calcium (metal) removing apparatus having a reaction column (2) (separating apparatus), an inflow feed port (2a) of calcium (metal ion) water (10), an exit port (2b) of treated water (12) (see Abstract; paragraphs [0002] and [0008]). Takaaki disclose a circulation means (6) (return flow path) for circulating treated water (12). The circulation means (6) (return flow path) is connected to the reaction column (2) (separating apparatus) such that a portion of the treated water (12) enters the inflow side of the circulation part (6a) at (2d) (secondary-side flow path) and is transferred to an outflow side connected to the lower part of the classification part (2c) located on the raw water (10) to be treated (primary side flow path). Takaaki teaches a rising water flow (F) rising from classification part (2c) (primary-side flow path) to the top part of reactor (2) (secondary-side flow path) (see Figure 1; paragraphs [0008], [0010], and [0013]). Takaaki further teaches that it is preferable to circulate a part of the treatment water (12) (return a portion of treated water) having a low calcium ion concentration to the lower part of the classification part (2c) by the circulation means (6) to reduce the calcium ion concentration in the raw water feed to enhance the crystallization reaction and prevent precipitation of seed crystals (see paragraphs [0006], [0007], and [0025]). 
Junichiro and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Junichiro a return flow path connected to the separating apparatus and the primary-side flow path for returning a portion of the treated water to the primary-side flow path because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals. See Figure 1 of Takaaki, shown below, with annotations added by the examiner:

    PNG
    media_image1.png
    659
    866
    media_image1.png
    Greyscale

Regarding the limitation: the supply-side backflow prevention mechanism is disposed on the primary-side flow path upstream of the return flow path in the flow direction of the hard water, Junichiro teaches a valve (116) and pump (115) (supply-side backflow prevention mechanisms) disposed on feed pipe (102) (primary side flow path in the direction of the flow of hard water) (see Figure 1). However, Junichiro does not disclose that the valve (116) or pump (115) are upstream of the return flow path. 
However, Takaaki teaches a flow pump (21p) (supply-side backflow prevention mechanism - see Figure 1 of Takaaki, shown above, with annotations added by the examiner) is disposed in path (21) (primary side flow path) upstream of the return flow path (6) (see paragraph [0013]). 
Junichiro and Takaaki are considered analogous as both references teach methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided the valve (116) and pump (115) upstream of the return flow path as provided by Takaaki to allow the return flow path of low calcium concentration to feed to the water storage (105).
Claim 3: Junichiro teaches the ion removing system as set forth above in claim 1. Regarding the limitation: a bypass flow path connecting the primary-side flow path and the secondary-side flow path, Junichiro teaches a feed pipe (102) (primary-side flow path) and a return pipe (104) (secondary-side flow path) (see Figure 1; paragraph [0014]). 
However, Junichiro does not disclose a bypass flow path connecting the primary-side flow path and the secondary-side flow path.
However, Takaaki disclose a circulation means (6) (bypass flow path) for recirculating treated water (12). Treated water (12) enters the inflow side of the circulation part (6a) at (2d) (secondary-side flow path) which is transferred to an outflow side connected to the lower part of the classification part (2c) located on the raw water (10) to be treated (primary-side flow path). Takaaki teaches a rising water flow (F) rising from classification part (2c) to the top part of reactor (2) (secondary-side flow path) (see Figure 1; paragraphs [0008], [0010], and [0013]). Note the bypass (6) connects the primary-side flow path and secondary-side flow path of Takaaki. Takaaki further teaches that it is preferable to circulate a part of the treatment water (12) having a low calcium ion concentration to the lower part of the classification part (2c) by the circulation means (6) to reduce the calcium ion concentration in the raw water feed to enhance the crystallization reaction and prevent precipitation of seed crystals (see paragraphs [0006], [0007], and [0025]). 
Junichiro and Takaaki are considered analogous as both references teach methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided a bypass flow path connecting the primary-side flow path and the secondary-side flow path in Junichiro because Takaaki teaches that circulating a part of the treated water having a lower concentration of low calcium ions reduces the calcium ion concentration in the raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals. See Figure 1 of Takaaki, shown below, with annotations added by the examiner:

    PNG
    media_image2.png
    659
    866
    media_image2.png
    Greyscale

Regarding the limitation: a flow switching mechanism switching a flow direction of the hard water flowing through the primary-side flow path to either the ion removing apparatus or the bypass flow path, Junichiro discloses a pump (115) and valve (116) (flow switching mechanism) may be opened or closed (switched) to cause the flow of hard water from the tank (401) to flow to the ion removing apparatus (100).
The claimed flow switching mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the flow switching mechanism includes the structure of a valve (paragraph [0060]) and equivalents thereof. The Junichiro flow switching mechanism provides an on/off valve (116) and functions as claimed by applicant. Thus, the valve in Junichiro is considered to meet the claim limitation.
Regarding the limitation: Page 2 of 7the supply-side backflow prevention mechanism is disposed on the primary-side flow path upstream of the bypass flow path in the flow direction of the hard water, Junichiro teaches a valve (116) and pump (115) (supply side backflow prevention mechanisms) disposed on feed pipe (102) (primary side flow path in the direction of the flow of hard water) (see Figure 1). 
Junichiro does not disclose that the valve (116) or pump (115) (backflow prevention mechanisms) is disposed on the primary side flow path upstream of the bypass flow path. 
However, Takaaki teaches a flow pump (21p) (supply-side backflow prevention mechanism - see Figure 1 of Takaaki, shown above, with annotations added by the examiner) is disposed in path (21) (primary-side flow path) in the flow direction of hard water (upstream of the bypass flow path (6)) (see Figure 1; paragraph [0013]). 
Junichiro and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided the valve (116) and pump (115) (backflow prevention mechanisms), located in the primary-side flow path, upstream of the bypass flow path as provided by Takaaki  to allow the bypass flow path feed of a low calcium concentration to feed the water storage (105).
Claim 5: Junichiro teaches the ion removing system as set forth above in claim 1. Regarding the limitation: the bypass flow path connecting the primary-side flow path and the secondary-side flow path, Junichiro teaches a feed pipe (102) (primary-side flow path) and a return pipe (104) (secondary-side flow path) (see Figure 1; paragraph [0014]). 
However, Junichiro does not disclose a bypass flow path connecting the primary-side flow path and the secondary-side flow path.
However, Takaaki discloses a circulation means (6) (bypass flow path) for recirculating treated water (12). Treated water (12) enters the inflow side of the circulation part (6a) at (2d) (secondary-side flow path) which is transferred to an outflow side connected to the lower part of the classification part (2c) located on the raw water (10) to be treated (primary-side flow path). Takaaki teaches that pump (6p) is controlled according to the calcium ion concentration of the raw water (see paragraph [0013]). Takaaki teaches a rising water flow (F) rising from classification part (2c) to the top part of reactor (2) (secondary-side flow path) (see Figure 1; paragraphs [0008], [0010], and [0013]). Takaaki further teaches that it is preferable to circulate a part of the treatment water (12) having a low calcium ion concentration to the lower part of the classification part (2c) by the circulation means (6) to reduce the calcium ion concentration in the raw water feed to enhance the crystallization reaction and prevent precipitation of seed crystals (see paragraphs [0006], [0007], and [0025]). 
Junichiro and Takaaki are considered analogous as both references teach methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided a bypass flow path connecting the primary-side flow path and the secondary-side flow path in Junichiro because Takaaki teaches that circulating a part of the treated water having a lower concentration of low calcium ions reduces the calcium ion concentration in the raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals. see Figure 1 of Takaaki, shown above, with annotations added by the examiner.
Regarding the limitation: and the flow switching mechanism switching a flow direction of the hard water flowing through the primary-side flow path to either the ion removing apparatus or the bypass flow path, Junichiro discloses a pump (115) and valve (116) (flow switching mechanism) may be opened or closed (switched) to cause the flow of hard water (flowing through the primary-side path) from the tank (401) to flow to the ion removing apparatus (100).
Claim 6: Junichiro teaches the ion removing system as set forth above in claims 1 and 5. Regarding the limitation: the flow switching mechanism comprises a first valve capable of opening and closing the primary-side flow path, a second valve capable of opening and closing the secondary-side flow path, and a third valve capable of opening and closing the bypass flow path, Junichiro discloses a valve (116) (first valve) capable of opening and closing feed line (102) (primary-side flow path), valve (117) (second valve) capable of opening and closing return path (104).  Junichiro further discloses a control unit (not shown) for controlling operations of various actuators such as pumps and valves (see paragraph [0030]).
Junichiro does not teach a third valve capable of opening and closing the bypass flow path. However pump (6p) (third valve) of Takaaki is capable of opening and closing the bypass flow path (6) for circulating a part of the treated water for lowering the concentration of calcium ions and pump (6p) is controlled according to the calcium ion concentration in the raw water feed (see paragraphs [0006], [0007], and [0025]).
Junichiro and Takaaki are considered analogous as both references teach methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified Junichiro to include the third valve as taught by Takaaki because Takaaki teaches that circulating a part of the treated water having a low concentration of calcium ions reduces the calcium ion concentration in the raw water feed and the Junichiro control unit is configured to control actuators for the valves and pumps which is advantageous for achieving this goal.
Claim 7: Junichiro teaches the ion removing system as set forth above in claims 1, 5, and 6. Regarding the limitation: a controller controlling the opening/closing operations of the first valve, the second valve, and the third valve, wherein the controller is configured to selectively provide a first control of opening the first valve and the second valve and closing the third valve, and a second control of closing the first valve and the second valve and opening the third valve, Junichiro teaches a primary-side valve (116) configured to open and close. Junichiro teaches a secondary-side valve (117) configured to open and close. Junichiro additionally discloses a control unit for controlling operations of various actuators for pumps and valves and functions to control operations of the valves and pumps to remove mineral components and achieve treated water having a low concentration of calcium ions (see paragraphs [0016], [0017], [0028], and [0030]). Junichiro also teaches that scale discharge pipe (113) includes on-off valve (118) which provides for discharge of accumulated scale. Junichiro does not specifically teach a configuration to close the first and second valves and open the third valve.
Takaaki teaches a primary-side valve (pump 21p) configured to open and close. Takaaki teaches a bypass flow path valve (pump 6p) (third valve) configured to be opened and closed for circulating a part of the treated water for lowering the concentration of calcium ions in the primary-side flow path. Pump (6p) is controlled according to the calcium ion concentration in the raw water feed (see paragraphs [0006], [0007], and [0025]). Takaaki teaches that during disposal of calcium carbonate from 2e, the recycle (bypass) valve (6p) is closed (third valve), and the primary-side and secondary-side flow paths remain open. As such, Takaaki teaches that the recycle (bypass) pump 6p (third valve) is configured to open and close for lowering the concentration of calcium ions in the primary-side flow path, and Junichiro teaches a primary-side valve and a secondary-side valve are configured for opening and closing. Accordingly, Junichiro in view of Takaaki teach an apparatus configured to open and close the primary-side and secondary-side valves (first and second valves) and open and close the recycle (bypass) valve.
Junichiro and Takaaki are considered analogous as both references teach an apparatus and method of removing ions such as calcium from water sources for the purpose of preventing scale adhesion to surfaces.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have configured the control unit in Junichiro – as modified with Takaaki to include the bypass flow path – to provide opening and closing of the primary-side flow path valve (first valve) and the secondary-side flow path valve (second valve) and opening and closing of the bypass valve (third valve) for the purpose of achieving the desired concentration of calcium ions as suggested by Takaaki because it is beneficial in preventing the precipitation of seed crystals that function to enhance crystallization for removing calcium from the water – a goal shared by both Takaaki and Junichiro.
Claim 8: Junichiro teaches the ion removing system as set forth above in claim 1. Regarding the limitation: further comprising a return flow path connected to the separating apparatus and the primary-side flow path to return a portion of the treated water to the primary-side flow path, Junichiro does not disclose a return flow path connected to the separating apparatus and the primary side flow path to return a portion of the treated water to the primary-side flow path.
However, Takaaki teaches a calcium (metal) removing apparatus having a reaction column (2) (separating apparatus), an inflow feed port (2a) of calcium (metal ion) water (10), an exit port (2b) of treated water (12) (see Abstract; paragraphs [0002] and [0008]). Takaaki disclose a circulation means (6) (return flow path) for circulating treated water (12). The circulation means (6) (return flow path) is connected to the reaction column (2) (separating apparatus) such that a portion of the treated water (12) enters the inflow side of the circulation part (6a) at (2d) (secondary-side flow path) and is transferred to an outflow side connected to the lower part of the classification part (2c) located on the raw water (10) to be treated (primary-side flow path). Takaaki teaches a rising water flow (F) rising from classification part (2c) (primary side flow path) to the top part of reactor (2) (secondary-side flow path) (see Figure 1; paragraphs [0008], [0010], and [0013]). Takaaki further teaches that it is preferable to circulate a part of the treatment water (12) (return a portion of treated water) having a low calcium ion concentration to the lower part of the classification part (2c) (primary-side of the flow path) by the circulation means (6) to reduce the calcium ion concentration in the raw water feed to enhance the crystallization reaction to prevent precipitation of seed crystals (see paragraphs [0006], [0007], and [0025]). 
Junichiro and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Junichiro a return flow path connected to the separating apparatus and the primary-side flow path for returning a portion of the treated water to the primary-side flow path because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals.
Claim 9: Junichiro teaches the ion removing system as set forth above in claims 1 and 8. Regarding the limitation: a pump causing the hard water flowing through the primary-side flow path to flow through the ion removing apparatus to the separating apparatus, Junichiro discloses a pump (115) on feed pipe (102) may be opened or closed to cause the flow of hard water from the tank (401) to flow (flow through the primary-side flow path) to the mineral component removal device (100) (ion removing apparatus) and to the scale discharge pipe (113) (separating apparatus).
Claim 10: Junichiro teaches the ion removing system as set forth above in claims 1 and 8. Regarding the limitation: wherein a circulation flow path that is a closed system, is constituted by the primary-side flow path, the ion removing apparatus, the separating apparatus, and the return flow path, Junichiro teaches a circulation flow path that is a closed system and constituted by the feed line (102) (primary-side flow path), a hard water storage part (103) and bubble generating part (107) (ion removing apparatus), scale discharge pipe (113) (separating apparatus), and the return flow path (6) as taught by Takaaki.

13.	Claims 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teiji et al. (JP 2016117051 A) as applied to claims 1 and 4 above, and further in view of Takaaki (JP 2001113285 A). 
Claim 2: Teiji teaches the ion removing system as set forth above in claim 1. Regarding the limitation: a return flow path connected to the separating apparatus and the primary-side flow path to return a portion of the treated water to the primary-side flow path, Teiji teaches that the crystal nucleus in contact with the liquid phase is stably advantageous when there is a solid-liquid interface and that fine scale particles induce crystal nucleation (see paragraph [0032]).
Teiji does not disclose a return flow path connected to the separating apparatus and the primary side flow path to return a portion of the treated water to the primary side flow path.
However, Takaaki teaches a calcium (metal) removing apparatus having a reaction column (2) (separating apparatus), an inflow feed port (2a) of calcium (metal ion) water (10), an exit port (2b) of treated water (12) (see Abstract; paragraphs [0002] and [0008]). Takaaki disclose a circulation means (6) (return flow path) for circulating treated water (12). The circulation means (6) (return flow path) is connected to the reaction column (2) (separating apparatus) such that a portion of the treated water (12) enters the inflow side of the circulation part (6a) at (2d) (secondary-side flow path) and is transferred to an outflow side connected to the lower part of the classification part (2c) located on the raw water (10) to be treated (primary-side flow path). Takaaki teaches a rising water flow (F) rising from classification part (2c) (primary-side flow path) to the top part of reactor (2) (secondary-side flow path) (see Figure 1; paragraphs [0008], [0010], and [0013]). Takaaki further teaches that it is preferable to circulate a part of the treatment water (12) (return a portion of treated water) having a low calcium ion concentration to the lower part of the classification part (2c) (primary-side flow path) by the circulation means (6) to reduce the calcium ion concentration in the raw water feed to enhance the crystallization reaction and prevent precipitation of seed crystals thereby providing efficient and stable operation (see paragraphs [0005]-[0007], and [0025]). 
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Teiji a return flow path connected to the separating apparatus and the primary-side flow path for returning a portion of the treated water to the primary-side flow path because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals and Teiji desires fine scale particles for inducing crystal nucleation.
Regarding the limitation: the supply-side backflow prevention mechanism is disposed on the primary-side flow path upstream of the return flow path in the flow direction of the hard water, Teiji discloses a 3-way valve (26) and a pump (9) (supply-side backflow prevention mechanisms) on water flow passage (8) (primary-side flow path). However, Teiji does not disclose that the valve (26) or pump (9) are upstream of the return flow path in the flow direction of hard water. 
However, Takaaki teaches a flow pump (21p) (supply-side backflow prevention mechanism) is disposed in path (21) (primary side flow path) upstream of the return flow path (6) (see Figure 1; paragraph [0013]). 
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided the valve (26) and pump (9) of Teiji upstream of the return flow path as taught by Takaaki to allow for introduction to flow passage (8) of Teiji treated water having a lower concentration of calcium ions so as to reduce the calcium ion concentration in the raw water feed of flow passage (8) to enhance the crystallization reaction and prevent precipitation of seed crystals thereby providing an efficient and stable operation and Teiji desires fine scale particles for inducing crystal nucleation.
Claim 3: Teiji teaches the ion removing system as set forth above in claim 1. Regarding the limitation: a bypass flow path connecting the primary-side flow path and the secondary-side flow path, Teiji discloses a water flow passage (8) (primary-side flow path) and a discharge outlet (13) (secondary-side flow path). 
However, Teiji does not disclose a bypass flow path connecting the primary-side flow path and the secondary-side flow path.
However, Takaaki discloses a circulation means (6) (bypass flow path) for recirculating treated water (12). Treated water (12) enters the inflow side of the circulation part (6a) at (2d) (secondary-side flow path) which is transferred to an outflow side connected to the lower part of the classification part (2c) located on the raw water (10) to be treated (primary-side flow path). Takaaki teaches a rising water flow (F) rising from classification part (2c) to the top part of reactor (2) (secondary-side flow path) (see Figure 1; paragraphs [0008], [0010], and [0013]). Takaaki further teaches that it is preferable to circulate a part of the treatment water (12) having a low calcium ion concentration to the lower part of the classification part (2c) by the circulation means (6) to reduce the calcium ion concentration in the raw water feed to enhance the crystallization reaction and prevent precipitation of seed crystals (see paragraphs [0006], [0007], and [0025]). 
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided a bypass flow path connecting the primary-side flow path and the secondary-side flow path in Teiji because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in the raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals.
Regarding the limitation: a flow switching mechanism switching a flow direction of the hard water flowing through the primary-side flow path to either the ion removing apparatus or the bypass flow path, Teiji discloses a 3-way valve (26) and a pump (9) (flow switching mechanisms) disposed on water flow passage (8) of hard water (primary-side flow path) to the scale removal device (10) (ion removing apparatus) capable of switching the water flowing through the water passage (8) (see Figure 6; [0029], [0046], and [0049]).
The claimed flow switching mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the flow switching mechanism includes the structure of a valve (paragraph [0060]) and equivalents thereof. The Teiji flow switching mechanism provides switching valve (26) and functions as claimed by applicant. Thus, the valve in Teiji is considered to meet the claim limitation.
Regarding the limitation: Page 2 of 7the supply-side backflow prevention mechanism is disposed on the primary-side flow path upstream of the bypass flow path in the flow direction of the hard water, Teiji does not disclose that the valve (26) or pump (9) (supply-side backflow prevention mechanisms) disposed on the hard water flow (8) are upstream of a bypass flow path. 
However, Takaaki teaches a flow pump (21p) (supply-side backflow prevention mechanism) is disposed in path (21) (primary side flow path) upstream of the bypass flow path (6) (see Figure 1; paragraph [0013]). 
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided the valve (26) and pump (9) of Teiji upstream of the bypass flow path as taught by Takaaki to allow for addition to flow path (8) of Teiji treated water having a low concentration of calcium ions so as to reduce the calcium ion concentration in the feed water of flow path (8) to enhance the crystallization reaction and prevent crystallization of seed crystals thereby providing an efficient and stable operation.
Claim 5: Teiji teaches the ion removing system as set forth above in claim 1. Regarding the limitation: the bypass flow path connecting the primary-side flow path and the secondary-side flow path, Teiji discloses a water flow passage (8) (primary-side flow path) and a discharge outlet (13) (secondary-side flow path). 
However, Teiji does not disclose a bypass follow path connecting the primary-side flow path and the secondary-side flow path.
The above discussion of the teachings of Takaaki as set forth in claim 3, applies herein.
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided a bypass flow path connecting the primary-side flow path and the secondary-side flow path in Teiji because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in the raw water feed and enhances the crystallization reaction and prevents precipitation of the seed crystals.
Regarding the limitation: and the flow switching mechanism switching a flow direction of the hard water flowing through the primary-side flow path to either the ion removing apparatus or the bypass flow path, Teiji discloses a 3-way valve (26) and a pump (9) (backflow prevention mechanisms) on water flow passage (8) (primary-side flow path) capable of switching water flowing through the water passage (8) to the scale removal device (10) (ion removing apparatus) (see Figure 6; [0029], [0046], and [0049]).
Claim 6: Teiji teaches the ion removing system as set forth above in claims 1 and 5. Regarding the limitation: the flow switching mechanism comprises a first valve capable of opening and closing the primary-side flow path, a second valve capable of opening and closing the secondary-side flow path, and a third valve capable of opening and closing the bypass flow path, Teiji teaches valve 26 (first valve) capable of opening and closing flow path (8) (primary-side flow path), valve 14 (second valve) capable of opening and closing outlet 13 (secondary-side flow path) (see paragraphs [0024] and [0026]). Teiji also discloses a control unit (22) configured to control operations of the valves and pumps in performing the process.
However, Teiji does not disclose a third valve capable of opening and closing the by-pass flow path.
Takaaki teaches that pump (6p) (third valve) is capable of opening and closing flow in the bypass flow path for circulating a part of the treated water for lowering the concentration of calcium ions and pump (6p) is controlled according to the calcium ion concentration in the raw water feed (see paragraphs [0006], [0007], and [0025]). 
Teiji and Takaaki are considered analogous as both references teach methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified Teiji to include the third valve as taught by Takaaki because Takaaki teaches that circulating a part of the treated water having a low concentration of calcium ions reduces the calcium ion concentration in the raw water feed and the Teiji control unit is configured to control actuators for the valves and pumps which is advantageous for achieving this goal.
Claim 7: Teiji teaches the ion removing system as set forth above in claims 1, 5, and 6. Regarding the limitation: a controller controlling the opening/closing operations of the first valve, the second valve, and the third valve, wherein the controller is configured to selectively provide a first control of opening the first valve and the second valve and closing the third valve, and a second control of closing the first valve and the second valve and opening the third valve, Teiji discloses a control unit (22) that controls by signal the opening and closing of valve (14), and valve (17) in combinations of opened/closed (see paragraphs [0041], [0043], [0044], [0049], and [0056]). The control unit (22) controls the flow rate of pump (9). Teiji discloses a flow path (8) (primary-side flow path) comprises a pump (9) (first valve) configured to open and close. Teiji does not specifically teach a configuration to close pump (9) (first valve) of flow path (8) (primary-side flow path) and outlet (13) (secondary-side flow path) valve (14) (second valve) and open/close the third valve.
Takaaki teaches a primary-side valve (pump 21p) configured to open and close. Takaaki teaches a bypass flow path valve (pump 6p) (third valve) configured to be opened and closed for circulating a part of the treated water for lowering the concentration of calcium ions in the primary-side flow path. Pump (6p) is controlled according to the calcium ion concentration in the raw water feed (see paragraphs [0006], [0007], and [0025]). Takaaki teaches that during disposal of calcium carbonate from 2e, the recycle (bypass) valve (6p) is closed (third valve), and the primary-side and secondary-side flow paths remain open. As such, Takaaki teaches that the recycle (bypass) pump 6p (third valve) is configured to open and close for lowering the concentration of calcium ions in the primary-side flow path, and Teiji teaches a primary-side valve and a secondary-side valve are configured for opening and closing. Accordingly, Teiji in view of Takaaki teach an apparatus configured to open and close the primary-side and secondary-side valves (first and second valves) and open and close the recycle (bypass) valve.
Teiji and Takaaki are considered analogous as both references teach an apparatus and method of removing ions such as calcium from water sources for the purpose of preventing scale adhesion to surfaces.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have configured the control unit in Teiji – as modified with Takaaki to include the bypass flow path – to provide opening and closing of the primary-side flow path valve (first valve) and the secondary-side flow path valve (second valve) and opening and closing of the bypass valve (third valve) for the purpose of achieving the desired concentration of calcium ions as suggested by Takaaki because it is beneficial in preventing the precipitation of seed crystals that function to enhance crystallization for removing calcium from the water – a goal shared by both Takaaki and Teiji.
Claim 8: Teiji teaches the ion removing system as set forth above in claim 1. Regarding the limitation: further comprising a return flow path connected to the separating apparatus and the primary-side flow path to return a portion of the treated water to the primary-side flow path, Teiji teaches that the crystal nucleus in contact with the liquid phase is stably advantageous when there is a solid-liquid interface and that fine scale particles induce crystal nucleation (see paragraph [0032]). Teiji does not disclose a return flow path connected to the separating apparatus and the primary side flow path to return a portion of the treated water to the primary side flow path.
The above discussion of the teachings of Takaaki as set forth in claim 2, applies herein.
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Teiji a return flow path connected to the separating apparatus and the primary-side flow path for returning a portion of the treated water to the primary-side flow path of Teiji, as taught by Takaaki,  to provide new seed crystal to the reaction tower because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals and provides efficient and stable operation, and Teiji desires fine scale particles to induce crystal nucleation.
Claim 9: Teiji teaches the ion removing system as set forth above in claims 1 and 8. Regarding the limitation: a pump causing the hard water flowing through the primary-side flow path to flow through the ion removing apparatus to the separating apparatus, Teiji teaches a pump (9) which causes hard water to flow through passage (8) (primary-side flow path) and to flow to the scale removing apparatus (10) (ion removing apparatus comprising a hard water storage part (24) and a bubble generating part (20)) and through the separating apparatus (23, 24) (see Figures 1, 2, 6, 7; paragraph [0012])
Claim 10: Teiji teaches the ion removing system as set forth above in claims 1 and 8. Regarding the limitation: wherein a circulation flow path that is a closed system, is constituted by the primary-side flow path, the ion removing apparatus, the separating apparatus, and the return flow path, Teiji teaches a closed circulation flow path through water flow passage (8) (primary-side flow path) an ion removing apparatus ((12 – bubble generator) and (24 – section of separator storing hard water)) a separator (23, 24), and return flow path (6) as taught by Takaaki (see Figures 1 and 6; paragraph [0018]).
Claim 11: Teiji teaches the ion removing system as set forth above in claims 1 and 8. Regarding the limitation: the separating apparatus is a cyclone-type centrifugal separating apparatus having a tapered inner circumferential surface with a diameter decreasing downward, Teiji teaches a cyclone centrifugal separating apparatus (23, 24) having a tapered inner circumferential surface with a diameter decreasing downward (see Figure 2; paragraphs [0010], [0012], and [0021]).
Regarding the limitation: the cyclone-type centrifugal separating apparatus causing the hard water to spirally flow downward along the inner circumferential surface so that the crystals of the metal component are separated, Teiji teaches hard water is supplied to the cylindrical housing and is turned and swirls downward on an inner wall surface of the housing (spirally flow downward along the inner circumferential surface) causing the scale contained in the water to be removed (crystals of metal component are separated) from the hard water to be treated. (see Figures 2, 7, and 8; paragraphs [0005], [0010], [0012], [0013], [0039], [0040]).
	Claim 12: Teiji and Takaaki teach the ion removing system as set forth above in claims 1, 8, and 11. Regarding the limitation: wherein one end portion of the return flow path is opened on a central axis side of the separating apparatus, Teiji, in view of Takaaki, teaches the return flow path (6) is open on a side of the central axis of removal device (2) at (2d) and (2c) to transport water therethrough (see Takaaki, Figure 1).
Claim 13: Teiji and Takaaki teach the ion removing system as set forth above in claims 1, 8, and 11. Regarding the limitation: wherein the ion removing apparatus comprises a connection flow path connected to the separating apparatus below one end portion of the return flow path, Teiji does not disclose a connection flow path connected to the separating apparatus such that the connection flow path is below one end portion of the return flow path.
However, Takaaki discloses a connection (2a) and flow path (21) that is below one end portion at (2d) of the return flow path (6) (attached at removal device (2) at (2d)) (see Takaaki, Figure 1).
Teiji and Takaaki are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Teiji a connection flow path connected to the separation apparatus such that the connection flow path is below one end portion of the return flow path, as taught by Takaaki, because Takaaki teaches a connection flow path connected to the separating apparatus that is below one end portion of the return flow path which provides for a portion of the treated water having a lower concentration of calcium ions to be recycled to the primary-side flow path to provide new seed crystals to the reaction tower to enhance the crystallization reaction and prevent precipitation of seed crystals resulting in an efficient and stable operation.

14.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Teiji et al. (JP 2016117051 A), as applied to claims 1 and 4 above, and further in view of Orito (EP 3056473 A1). 
Claim 14: Teiji teaches the ion removing system as set forth above in claim 1. Regarding the limitation: a solubilizer supply part supplying a solubilizer dissolving crystals to the upstream side in the flow direction of the hard water relative to the separating apparatus, Teiji discloses a pump (21) for introducing gas (solubilizer) to the bubble generator (20) to the liquid introduction part (12) (upstream side in the flow direction of hard water relative to separating apparatus). 
Teiji does not disclose a solubilizer supply part.
However, Orito discloses a gas container (14) for storing and dispensing gas (solubilizer supply part) to a bubble generating device. 
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a gas container for storing and dispensing gas to the bubble generating device of Teiji because Orito discloses the container is efficient for storing and dispensing gases for supplying a bubble generating device. 
The claimed solubilizer supply part is being examined under 35 USC § 112(f). Based upon review of the instant specification, the solubilizer supply part includes the structure of a tank (paragraph [0044]) and equivalents thereof. The Orito solubilizer supply part provides a gas container (14) and functions to store gas and provide a gas to a bubble generating device, as claimed by applicant. Thus, the gas container (14) for storing gas in Orito is considered to meet the claim limitation.
Claim 15: Teiji teaches the ion removing system as set forth above in claims 1 and 14. Regarding the limitation: the solubilizer supply part is configured to supply a dissolution gas for dissolving crystals as a solubilizer to the fine bubble generating part, and the fine bubble generating part is Page 4 of 7provided with a gas switching mechanism switched to supply either an ion removal gas for removing metal ions in hard water or the dissolution gas, Teiji discloses a bubble generator 20 (bubble generator part) configured so as to be capable of injecting bubbles into the water to be treated (generating and supplying bubbles to the hard water for removing metal ions) (see paragraphs [0065]-[0067]). The gas switching mechanism of Teiji is interpreted as the pump 21 which supplies air to the bubble generator 20. Pumps may be switched from on to off (switched to supply) (gas switching mechanism) for starting and stopping fluid flow (supply of gas) through a passage.
Teiji does not disclose a solubilizer supply part.
However, Orito discloses a gas container (14) for storing and dispensing gas (solubilizer supply part configured to supply a dissolution gas) to a bubble generating device. Orito discloses that the gas container 14 is configured to supply a gas to bubble generator 13 (see paragraph [0022]).
Teiji and Orito are considered analogous as both references teach methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a gas container in Teiji, as taught by Orito, for storing and dispensing a gas to the bubble generating device of Teiji for the purpose of storing the gas until needed.
The claimed gas switching mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the gas switching mechanism includes the structure of a valve (paragraph [0045]) and equivalents thereof. The gas switching mechanism of Teiji is interpreted as the pump 21 which supplies a gas to the bubble generator 20. Pumps may be switched from on to off (switched to supply) (gas switching mechanism) for starting and stopping fluid flow (supply of gas) through a passage. Thus, the structure of Teiji performs the same function as claimed and thus is considered to meet this limitation of the claim.
Claim 16: Teiji teaches the ion removing system as set forth above in claims 1, 14, and 15. Regarding the limitation: a pump causing the hard water flowing through the primary-side flow path to flow through the ion removing apparatus to the separating apparatus, wherein the fine bubble generating part is disposed downstream of the pump in the flow direction of the hard water, Teiji discloses a pump (9) causing hard water to flow though flow path (8) (primary-side flow path) and through descaling apparatus (10) storing hard water (hard water storage in section 24) (ion removing apparatus storing hard water) and to the separating apparatus (23, 24). Teiji discloses a bubble generator 20 (bubble generating part), disposed downstream of pump (9) in the flow direction of hard water (see paragraphs [0065]-[0067]).

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Teiji et al. (JP 2016117051 A) in view of Orito (EP 3 056 473 A1), as applied to claims 14-16 above, and further in view of Takaaki (JP2001113285 A). 
Claim 17: Teiji teaches the ion removing system as set forth above in claims 1 and 14. Regarding the limitation: a return flow path connected to the separating apparatus to return a portion of the treated water to the primary-side flow path, Teiji does not disclose a return flow path connected to the separating apparatus and the primary side flow path to return a portion of the treated water to the primary-side flow path.
The above discussion of the teachings of Takaaki as set forth in claim 2, applies herein.
Teiji, Takaaki, and Orito are considered analogous as each reference teaches apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Teiji, as taught by Takaaki, a return flow path connected to the separating apparatus and the primary-side flow path for returning a portion of the treated water to the primary-side flow path in Teiji to provide new seed crystals to the reaction tower because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions reduces the calcium ion concentration in raw water feed and enhances the crystallization reaction and prevents precipitation of seed crystals and provides an efficient and stable operation.
Regarding the limitation: wherein a circulation flow path is constituted by the primary-side flow path, the ion removing apparatus, the separating apparatus, and the return flow path, Teiji teaches a circulation flow path (8) (primary-side flow path), a descaling apparatus (10) storing hard water (hard water storage in section 24 and a bubble generator 20 (bubble generator part) (ion removing apparatus), the separating apparatus (23, 24), and the circulation means (6) as taught by Takaaki (return flow path).
Regarding the limitation: the solubilizer supply part is disposed to supply the solubilizer into the circulation flow path, Teiji does not teach a solubilizer part to supply solubilizer into the circulation flow path.
However, Orito discloses a gas container (14) for storing and dispensing gas (solubilizer supply part configured to supply a dissolution gas) to a bubble generating device. The bubbles with solubilizer are generated and dispensed into the circulation flow path (see paragraph [0022]).
Teiji and Orito are considered analogous as both references teach methods and apparatus of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a gas container (solubilizer supply part) in Teiji, as taught by Orito, for storing and dispensing a gas to the bubble generating device of Teiji for the purpose of convenient storage and replacement of the gas.
16.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Junichiro et al. (JP2014076421 A), as applied to claims 1 and 4 above, and further in view of Orito (EP 3 056 473 A1).
Claim 14: Junichiro teaches the ion removing system as set forth above in claim 1. Regarding the limitation: a solubilizer supply part supplying a solubilizer dissolving crystals to the upstream side in the flow direction of the hard water relative to the separating apparatus, Junichiro discloses a fine bubble generation device (107/306) (fine bubble generating part) capable of introducing air bubbles (110) into the water storage part (103) (supplying “fine” bubbles to the hard water storage part) (see paragraphs [0010] and [0023]). Junichiro discloses scale discharge pipe (113) (separating apparatus) connected at water storage part (103) (ion removing apparatus) for removing deposit (111) (crystals of a metal component deposited from hard water) in the bottom of the storage part (103). By opening on-off valve (118), deposit (111) can be discharged to the outside (the bubble generator and supply of solubilizer is upstream relative to separator apparatus (113)) (see paragraph 0016]). Pipe (106) supplies hard water to the bubble generating device (107) (see Figure 1; paragraph [0014]). The gas is introduced to device (107) and mixes with hard water (105) from storage part (103) in the bubble generating device (107) and fine bubbles (110) flow into the water storage part (103) (see Figure 3; paragraph [0023]). 
Junichiro does not disclose a solubilizer supply part configured to supply a solubilizer to the upstream side in the flow direction of the hard water.
However, Orito discloses a gas container (14) for storing and dispensing gas (solubilizer supply part configured to supply a dissolution gas) to a bubble generating device (see paragraph [0022]).
Junichiro and Orito are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Thus, it would have been obvious to a person having ordinary skill in the art, on the effective filing date of the invention, to have provided a gas container in Junichiro, as taught by Orito, for storing and dispensing a gas to the bubble generating device of Junichiro for the purpose of convenient storage, dispensing, and replacement of the gas.
Claim 15: Junichiro teaches the ion removing system as set forth above in claims 1 and 14. Regarding the limitation: the solubilizer supply part is configured to supply a dissolution gas for dissolving crystals as a solubilizer to the fine bubble generating part, and the fine bubble generating part is Page 4 of 7provided with a gas switching mechanism switched to supply either an ion removal gas for removing metal ions in hard water or the dissolution gas, Junichiro discloses a fine bubble generation device (107/306) (fine bubble generating part) capable of introducing air bubbles (110) into the water storage part (103) (supplying “fine” bubbles to the hard water storage part) (see paragraphs [0010] and [0023]). Junichiro teaches that it is known to provide carbon dioxide (dissolution gas as a solubilizer to fine bubble generation part) and precipitate calcium carbonate (supplying dissolution gas for dissolving crystals) by reacting carbon dioxide in the microbubbles with calcium solute (see paragraph [0006]). Junichiro further discloses that the bubble generating part (107) is provided with a pump (119) (gas switching mechanism) to supply air (ion removal gas for removing metal ions).
Junichiro does not disclose a solubilizer supply part configured to supply a dissolution gas for dissolving crystals.
However, Orito discloses a gas container (14) for storing and dispensing gas (solubilizer supply part configured to supply a dissolution gas) to a bubble generating device (see paragraph [0022]).
Junichiro and Orito are considered analogous as both references teach apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Thus, it would have been obvious to a person having ordinary skill in the art, on the effective filing date of the invention, to have provided a solubilizer supply part (gas container) in Junichiro, as taught by Orito, for storing and dispensing a dissolution gas to the bubble generating device of Junichiro for the purpose of storing the gas until needed.
The claimed gas switching mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the gas switching mechanism includes the structure of one or more valves (paragraph [0045]) and equivalents thereof. The Junichiro pump (119) (gas switching mechanism) provides an on/off valve (switch on/off) to supply a gas flow, and functions as claimed by applicant. Thus, the valve in Junichiro is considered to meet the claim limitation.
Claim 16: Junichiro teaches the ion removing system as set forth above in claims 1, 14, and 15. Regarding the limitation: a pump causing the hard water flowing through the primary-side flow path to flow through the ion removing apparatus to the separating apparatus, wherein the fine bubble generating part is disposed downstream of the pump in the flow direction of the hard water, Junichiro discloses a pump (115) on feed pipe (102) (primary-side flow path) may be opened or closed to cause the flow of hard water from the tank (401) to flow to the mineral component removal device (100) and through storage part (103) and bubble generation device (107) and the separating apparatus (113). The bubble generating device (107) is disposed downstream of the pump (115) in the flow direction of the hard water (105).

17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Junichiro and Orito, as applied to claims 14-16 above, and further in view of Takaaki (JP2001113285 A).
Claim 17: Junichiro teaches the ion removing system as set forth above in claims 1 and 14. Regarding the limitation: a return flow path connected to the separating apparatus to return a portion of the treated water to the primary-side flow path; wherein a circulation flow path is constituted by the primary-side flow path, the ion removing apparatus, the separating apparatus, and the return flow path; and the solubilizer supply part is disposed to supply the solubilizer into the circulation flow path, 
Junichiro does not disclose a return flow path connected to the separating apparatus and the primary side flow path to return a portion of the treated water to the primary side flow path.
The above discussion of the teachings of Takaaki as set forth in claim 2, applies herein.
Junichiro, Takaaki, and Orito are considered analogous as each reference teaches apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Junichiro a return flow path connected to the separating apparatus and the primary-side flow path for returning a portion of the treated water to the primary-side flow path in Junichiro to provide new seed crystals to the reaction  because Takaaki teaches that circulating a part of the treated water having a lower concentration of calcium ions to the raw feed water reduces the calcium ion concentration in the raw water feed, enhances the crystallization reaction,  prevents precipitation of seed crystals and provides efficient and stable operation where Junichiro discloses that the crystal nucleus in contact with the liquid phase is stably advantageous when there is a solid-liquid interface and desires that fine scale particles be present to induce crystal nucleation (see Junichiro, paragraph [0032]).
Regarding the limitation: wherein a circulation flow path is constituted by the primary-side flow path, the ion removing apparatus, the separating apparatus, and the return flow path, Junichiro teaches a circulation flow path that is constituted by the feed line (102) (primary-side flow path), a hard water storage part (103) and bubble generating part (107) (ion removing apparatus), scale discharge pipe (113) (separating apparatus), and return flow path - the circulation means (6) as taught by Takaaki.
Regarding the limitation: the solubilizer supply part is disposed to supply the solubilizer into the circulation flow path, Junichiro does not teach a solubilizer part to supply solubilizer into the circulation flow path.
However, Orito discloses a gas container (14) for storing and dispensing gas (solubilizer supply part configured to supply a dissolution gas) to a bubble generating device. The bubbles with solubilizer are generated and dispensed into the circulation flow path (see paragraph [0022]).
Junichiro, Takaaki, and Orito are considered analogous as each reference teaches apparatus and methods of removing ions such as calcium from water sources and preventing scale adhesion to surfaces.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a gas container (solubilizer supply part) in Junichiro, as taught by Orito, for storing and dispensing a gas to the bubble generating device of Junichiro for the purpose of convenient storing and replacement of the gas.

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 1, 8, 9, 10, 11, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of co-pending US Application No. 17/043,441.
An ion removing system: 
Claim 1 limitation of application 16/970,370 recites: An ion removing system comprising: an ion removing apparatus that comprises a hard water storage part storing hard water,
Claim 1 of Application 17/043,441 teaches: an ion removing apparatus that comprises a hard water storage part storing the alkaline water; (note that claim 3 [lines 3-4], teaches supplying hard water to the ion removing apparatus).
Claim 1 limitation of application 16/970,370 recites: a fine bubble generating part generating and supplying fine bubbles to the hard water storage part,
Claim 1 of Application 17/043,441 teaches: a fine bubble generating part generating and supplying fine bubbles to the hard water storage part.
Claim 1 limitation of application 16/970,370 recites: that causes the fine bubbles to adsorb metal ions in the hard water in the hard water storage part to remove the metal ions from the hard water,
Claim 1 of Application 17/043,441 teaches: that causes the fine bubbles to adsorb metal ions in the alkaline water in the hard water storage part to remove the metal ions from the alkaline water; (note that claim 3 [lines 3-4], teaches supplying hard water to the ion removing apparatus).
Claim 1 limitation of application 16/970,370 recites: a primary-side flow path connected to the ion removing apparatus to supply the hard water to the ion removing apparatus,
Claim 3 of Application reference 17/043,441 teaches: a primary-side flow path connected to the ion removing apparatus to supply the hard water to the ion removing apparatus. 
Claim 1 limitation of application 16/970,370 recites: a separating apparatus connected to the ion removing apparatus and separating crystals of a metal component deposited by crystallizing the metal ions removed from the hard water by the ion removing apparatus, 
Claim 3 of reference Application 17/043,441 teaches: a separating apparatus connected to the ion removing apparatus and separating crystals of a metal component deposited by crystallizing the metal ions removed from the hard water by the ion removing apparatus.
Claim 1 limitation of application 16/970,370 recites: a secondary-side flow path connected to the separating apparatus to take out, from the separating apparatus, treated water obtained by separating the crystals, 
Claim 3 of reference Application 17/043,441 teaches: a secondary-side flow path connected to the separating apparatus to take out, from the separating apparatus, treated water obtained by separating the crystals. 
Claim 1 limitation of application 16/970,370 recites: wherein the primary-side flow path is provided with a supply-side backflow prevention mechanism, 
Claim 2 of reference Application 17/043,441 teaches: an opening/closing valve opening/closing the acidic water flow path flowing to the ion removing apparatus.
Claims 1-3 of the reference application do not recite a valve (supply-side back flow prevention mechanism) for opening/closing the primary-side flow path connected to the ion removing apparatus of claim 3. However, claim 2 of the reference application 17/043,441 provides a valve (supply-side back flow prevention mechanism) for the acidic water flow path flowing to the ion removing apparatus. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have added a valve (supply-side back flow prevention mechanism) for opening/closing the primary-side flow path flowing to the ion removing apparatus.
Claim 8 limitation of application 16/970,370 recites: The ion removing system according to claim 1, further comprising a return flow path connected to the separating apparatus and the primary-side flow path to return a portion of the treated water to the primary-side flow path, 
Claim 3 of reference Application 17/043,441 teaches: a return flow path connected to the separating apparatus to return a portion of the treated water containing the crystals to the primary side flow path. 
Claim 9 limitation of application 16/970,370 recites: The ion removing system according to claim 8, further comprising a pump causing the hard water flowing through the primary-side flow path to flow through the ion removing apparatus to the separating apparatus,
Claim 4 of reference Application 17/043,441 teaches: The ion removing system according to claim 3, further comprising a pump causing the hard water flowing through the primary-side flow path to flow through the electrolysis apparatus and the ion removing apparatus to the separating apparatus.
Claim 10 limitation of application 16/970,370 recites: The ion removing system according to claim 8, wherein a circulation flow path that is a closed system, is constituted by the primary-side flow path, the ion removing apparatus, the separating apparatus, and the return flow path,
Claim 5 of reference Application 17/043,441 teaches: The ion removing system according to claim 3, wherein a closed-system circulation flow path is made up of the primary-side flow path, the electrolysis apparatus, the ion removing apparatus, the separating apparatus, and the return flow path.
Claim 11 limitation of application 16/970,370 recites: The ion removing system according to claim 8, wherein the separating apparatus is a cyclone-type centrifugal separating apparatus having a tapered inner circumferential surface with a diameter decreasing downward and causing the hard water to spirally flow downward along the inner circumferential surface so that the crystals of the metal component are separated,
Claim 6 of reference Application 17/043,441 teaches: The ion removing system according to claim 8, wherein the separating apparatus is a cyclone-type centrifugal separating apparatus having a tapered inner circumferential surface with a diameter decreasing downward and causing the alkaline water to spirally flow downward along the inner circumferential surface so that the crystals of the metal component are separated (note that claim 3 [lines 3-4], teaches supplying hard water to the ion removing apparatus).
Claim 12 limitation of application 16/970,370 recites: The ion removing system according to claim 11, wherein one end portion of the return flow path is opened on a central axis side of the separating apparatus,
Claim 7 of reference Application 17/043,441 teaches: The ion removing system according to claim 3, wherein one end portion of the return flow path is opened on the inner circumferential surface side of the separating apparatus. The inner circumferential surface side of the separating apparatus being the surface of the tubular shaped separating apparatus necessarily having a central axis and a central axis side – with the return flow path opening to the surface of the tubular shape and thus the central axis side of the separating apparatus.
Claim 13 limitation of application 16/970,370 recites: The ion removing system according to claim 11, wherein the ion removing apparatus comprises a connection flow path connected to the separating apparatus below one end portion of the return flow path,
Claim 8 of reference Application 17/043,441 teaches: The ion removing system according to claim 6, wherein the ion removing apparatus comprises a connection flow path connected to the separating apparatus below one end portion of the return flow path.
This is a provisional nonstatutory double patenting rejection.

Prior Art of Record
20.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Thiers (WO 2013/036804 A1) teaches water purification. Constantz (US 2009/0169452 A1) teaches sequestering carbon dioxide. Scaia (US 7,687,663 B2) teaches recovery of noble metals from aqueous process streams.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S GRAY whose telephone number is (571)272-5106. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 4146                                                                                                                                                                                                         
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773